Judge Rowan
delivered the opinion of the court.*
This was an application to the court below upon petition, for leave to sue out a writ of error, coram vobis, with supersedeas to stay and reverse a judgment pronounced in an action of ejectment, in the name of Smith vs. Campbell’s heirs, upon the ground that Mary Campbell, one of the parties thereto, had departed this life before the rendition of the said judgment. The court below overruled the application.
The only error assigned in that court is, that the court erred in so overruling the application. We cannot think so, because the said Mary, although one of the tenants in possession, upon the notice annexed to the declaration in that case was served, was nevertheless no party to the suit when it was tried: For, at the April term, 1812, Arthur L. Campbell, William Beard and Mary his wife, and Ann Campbell, were made defendants to that suit, instead of Richard Roe.
The opinion of the court below must be affirmed with costs.

Absent, Judge Owsley.